Title: To Alexander Hamilton from Henry Lee, 12 April 1799
From: Lee, Henry
To: Hamilton, Alexander


          
            dear sir.
            Stratford, April 12, 1799
          
          Col. Parker has visited me in consequence of yr. letr. of which I informed him & we have jointly laid off this state as you desired.
          A copy whereof I now enclose.
          We were governed by convenience, cheapness of provision & population & of course occasionally were obliged to render some districts smaller than others.
          Colo. Parker being the Senior officer in this state will of Course have to attend to the conduct of all officers engaged in the recruiting service in this state.
          He will in my opinion require the assistance of some one officer to be attached to his person.
          Yrs. truely
          
            H: Lee
          
          
            Stratford 12th. April 99.
          
        